Citation Nr: 0511539	
Decision Date: 04/22/05    Archive Date: 05/03/05	

DOCKET NO.  02-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 2, 1999, 
for a separate 10 percent evaluation for degenerative joint 
disease and limitation of motion of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1979 to November 
1994.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that awarded a separate rating of 
10 percent evaluation for degenerative joint disease of the 
left knee and limitation of motion effective March 2, 1999.


FINDINGS OF FACT

1.  An October 1998 Board decision denied an evaluation 
greater than 20 percent for residuals of a postoperative left 
knee injury.

2.  The veteran first reopened his claim for an increased 
rating for his service-connected left knee disability on 
March 2, 1999; it is not factually ascertainable that the 
veteran's degenerative joint disease with limitation of 
motion of the left knee increased in severity during the year 
prior to March 2, 1999.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 2, 1999, 
for a 10 percent evaluation for degenerative joint disease 
with limitation of motion of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, Part 4, Diagnostic Codes 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 1995 RO decision granted service connection for 
residuals of a left knee injury and assigned a 10 percent 
evaluation effective November 25, 1994.  A November 1997 RO 
decision increased the evaluation to 20 percent, effective 
November 25, 1994.  An October 1998 Board decision denied an 
evaluation greater than 20 percent for residuals of a 
postoperative left knee injury.  The veteran did not appeal 
that decision.  

On March 2, 1999, the veteran submitted a statement 
indicating a desire to claim an increase in the evaluation 
assigned for his left knee disability.  A December 1999 RO 
decision granted a temporary 100 percent evaluation for 
residuals of a left knee injury, postoperative with 
instability, from February 12, 1999, and then continued the 
20 percent evaluation from April 1, 1999.  The December 1999 
RO decision also granted a separate 10 percent evaluation for 
residuals of a left knee injury, degenerative joint disease 
with limitation of motion, effective March 2, 1999.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) (2004) provides, in pertinent part, 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or a Uniformed Services 
Hospital will be accepted as the date of receipt of claim.  
Further, 38 C.F.R. § 3.157(b)(2) (2004) provides that the 
date of receipt of evidence from a private physician or 
layman will be accepted as a claim.  Also, any communication 
or action indicating an attempt to apply for one or more 
benefits under the laws administered by VA from a claimant, 
his duly authorized representative, a Member of Congress, or 
some person acting as a next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (2004).  

The first communication received from the veteran following 
the October 1998 Board decision, indicating a desire to seek 
an increased evaluation for the veteran's service-connected 
left knee disability, was received on March 2, 1999.  There 
is no evidence of any other communication or VA examination 
or hospitalization that would constitute a claim prior to 
March 2, 1999.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his left knee 
disability was received on March 2, 1999, the general rule, 
as provided at 38 C.F.R. § 3.400(o)(1), is that the effective 
date of the award of an increased evaluation is the date of 
the veteran's claim, March 2, 1999, or the date entitlement 
is shown, whichever is later.  The veteran has been awarded 
the separate 10 percent evaluation from March 2, 1999.  
Therefore, the focus of the Board's review at this time is 
whether it is factually ascertainable that the veteran 
experienced an increase in his service-connected left knee 
disability during the year prior to March 2, 1999, that would 
warrant a 10 percent evaluation for degenerative joint 
disease with limitation of motion of the left knee.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997) (holding that 
"38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase proceeds the claim 
(provided also that the claim is received within one year 
after the increase."))  Therefore, in order to be assigned an 
effective date prior to March 2, 1999, for a 10 percent 
evaluation for degenerative joint disease with limitation of 
motion of the left knee, it must be factually ascertainable 
that the veteran's service-connected left knee disability 
underwent an increase with respect to degenerative joint 
disease with limitation of motion during the year prior to 
March 2, 1999.  In determining whether or not an increase was 
factually ascertainable during the year prior to March 2, 
1999, the Board will review the entirety of the evidence of 
record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).

The veteran's residuals of a left knee injury, degenerative 
joint disease with limitation of motion, have been evaluated 
under the provisions of Diagnostic Codes 5010, 5260.  
Diagnostic Code 5260 provides that a noncompensable 
evaluation is warranted where flexion is limited to 
60 degrees.  A 10 percent evaluation is warranted where 
flexion is limited to 45 degrees.  Diagnostic Code 5261 
provides that a noncompensable evaluation is warranted where 
extension is limited to 5 degrees.  A 10 percent evaluation 
is warranted where extension is limited to 10 degrees.  
Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  

A February 1999 private medical record reflects that the 
veteran underwent an arthroscopic exam of the left knee.  The 
anterior cruciate ligament was evaluated and the lateral 
meniscus was debrided.  A cyst of the left knee was excised.

There is no competent medical evidence indicating that the 
veteran experienced an increase in the severity of his 
service-connected degenerative joint disease and limitation 
of motion of the left knee during the year prior to March 2, 
1999.  A May 1999 response from the VA Medical Center in 
Dublin, Georgia reflects that the veteran had not been seen 
for treatment since May of 1995.  Private treatment records 
submitted by the veteran do not reflect that the veteran's 
degenerative joint disease and limitation of motion of the 
left knee underwent any increase in severity during the year 
prior to March 2, 1999.  In the absence of any competent 
medical evidence indicating that there was any increase in 
the severity of his service-connected degenerative joint 
disease and limitation of motion of the left knee during the 
year prior to March 2, 1999, the Board concludes that there 
is no factually ascertainable increase in the degenerative 
joint disease and limitation of motion of the left knee 
during the year prior to March 2, 1999.  Accordingly, a 
preponderance of the evidence is against an effective date 
prior to March 2, 1999, for a 10 percent evaluation for the 
veteran's service-connected degenerative joint disease and 
limitation of motion of the left knee.  

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The RO action appealed occurred in December 
1999, prior to the enactment of the VCAA.  Therefore, the 
notice was not provided at the time of the initial AOJ 
decision.  Therefore, the appellant has the right to VCAA 
content complying notice and proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via a December 2004 
letter, as well as a September 2004 supplemental statement of 
the case.  Further, the March 2002 statement of the case 
provided him with VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) 
must:  (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was subsequently readjudicated 
and a supplemental statement of the case issued.  Further, 
the content of the notice provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimant's are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary, 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice prior 
to the initial adjudication is harmless error.

With respect to the VA's duty to assist, the RO has properly 
obtained or requested all VA and private evidence identified 
by the appellant.  An attempt has been made to obtain VA 
records with a negative response.  The veteran has submitted 
private treatment records, and he has not indicated that 
there are any additional private treatment records available.  
The veteran was afforded a VA examination.  He has indicated 
that he does not desire a personal hearing.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blinded adherence in the face of overwhelming evidence in 
support of the result in a particular case where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing addition burdens 
on VA with no benefit flowing to the veteran are to be 
avoided.)  VA has satisfied its duty to inform and assist the 
veteran at every stage of this case.  Therefore, he will not 
be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

An effective date prior to March 2, 1999, for a separate 
10 percent evaluation for degenerative joint disease and 
limitation of motion of the left knee is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


